30 So. 3d 491 (2009)
In re AMENDMENTS TO FLORIDA RULE OF CRIMINAL PROCEDURE 3.992(B).
No. SC09-1670.
Supreme Court of Florida.
December 3, 2009.
Judge O.H. Eaton, Jr., Chair, Criminal Court Steering Committee, Eighteenth Judicial Circuit, Sanford, Florida, for Petitioner.
PER CURIAM.
We have for consideration proposed amendments to Florida Rule of Criminal Procedure 3.992(b), Supplemental Criminal Punishment Code Scoresheet. We have jurisdiction. See art. V, § 2(a), Fla. Const.
The Supreme Court Criminal Court Steering Committee (Steering Committee) proposes amendments to rule 3.992(b) in light of chapter 2009-64, section 2, Laws of Florida, amending section 921.0026, Florida Statutes (2009).
After considering the Committee's proposals and reviewing the relevant legislation, we adopt the proposed amendments to rule 3.992(b), as reflected in the appendix to this opinion. New language is indicated by underscoring. The amendments shall become effective immediately upon release of this opinion. Because the amendments were not published for comment prior to their adoption, interested persons shall have sixty days from the date of this opinion in which to file comments with the Court.[1]
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, POLSTON, LABARGA, and PERRY, JJ., concur.


*492 APPENDIX

NOTES
[1]  An original and nine paper copies of all comments must be filed with the Court on or before February 1, 2010, with a certificate of service verifying that a copy has been served on the Committee Chair, Honorable O. H. Eaton, Jr., Circuit Judge, c/o Les Garringer, Office of the General Counsel, 500 S. Duval Street, Tallahassee, Florida XXXXX-XXXX, as well as separate request for oral argument if the person filing the comment wishes to participate in oral argument, which may be scheduled in this case. The Committee Chair has until February 22, 2010, to file a response to any comments filed with the Court. Electronic copies of all comments and responses also must be filed in accordance with the Court's administrative order in In re Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004).